TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00398-CR




Robert Oneal Taylor, Appellant

v.

The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
NO. D-1-DC-05-200400, HONORABLE CHARLES F. BAIRD, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
Robert Taylor seeks to appeal from a judgment of conviction for theft.  The trial court
has certified that this is a plea bargain case and Taylor has no right of appeal.  See Tex. R. App. P.
25.2(a)(2).  The appeal is dismissed.  See id. rule 25.2(d).
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   August 1, 2005
Do Not Publish